                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 18-cv-01526-MSK

SANDRA LYDON,

       Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

       Defendant.


                OPINION AND ORDER REVERSING AND REMANDING
                        THE COMMISSIONER’S DECISION


       THIS MATTER comes before the Court on the Plaintiff’s Complaint (# 1), the

Plaintiff’s Opening Brief (# 12), the Defendant’s Response (# 13), and the Plaintiff’s Reply

(#14). For the following reasons, the Commissioner’s decision is reversed, and the matter is

remanded for further proceedings.

                                     I.   JURISDICTION

       The Court has jurisdiction over an appeal from a final decision of the Commissioner

under 42 U.S.C. § 405(g).

                                    II.   BACKGROUND

A.   Procedural History

       Plaintiff Sandra Lydon (“Ms. Lydon”) seeks judicial review of a final decision by the

Defendant Commissioner (“Commissioner”) denying her claim for disability insurance benefits

(“DIB”) under the Social Security Act. In February 2015, Ms. Lydon filed for DIB, claiming

                                                1
she became disabled as of October 10, 2012. (# 9-6 at 173-76). Following a hearing held on

April 26, 2017 before an Administrative Law Judge (“ALJ”), Ms. Lydon received an unfavorable

decision in May 2017 (“Decision”). (# 9-2 at 14-26). Ms. Lydon appealed that Decision to the

Appeals Council. However, on April 25, 2018, the Appeals Counsel denied her Request for

Review. (# 9-2 at 1-7). Ms. Lydon now appeals the final agency action to this Court.

B.   Factual Background

       The Court offers a brief summary of the facts here and elaborates as necessary in its

analysis. Ms. Lydon was born in July 1965. (# 9-6 at 173). She was 47 years old on her

initially-alleged disability onset date in October 2012 and 51 years old at the time of the ALJ’s

Decision. (# 9-6 at 173). She has a high school education and work history as a head cashier

for a building supply retail store. (# 9-7 at 193, 220).

       On October 10, 2012, Ms. Lydon had surgery to treat a cystocele (a prolapsed bladder)

with mesh and a suburethral sling. (# 9-8 at 299-306). Due to surgical complications including

unusually significant pain radiating down her right leg, Ms. Lydon underwent a second surgery

the following day to remove a suture that was compressing a nerve. This ultimately led to an

injury to her sciatic nerve. (# 9-8 at 308; # 9-10 at 442). Ms. Lydon continued to have chronic

pain and spasms and has undergone the following multiple subsequent surgeries: October 2013

(mesh removal) (# 9-12 at 551-555, 588); December 2013 (posterior repair and sling) (# 9-12 at

553-554; # 9-13 at 600); March 2014 (repair prolapse using tissue rather than mesh) (# 9-13 at

607); and April 2014 (drain implanted but failed to work properly) (# 9-13 at 617). As a result

of numerous complications from these procedures, Ms. Lydon had urinary and rectal catheters

placed and must self-catheterize daily. Ms. Lydon reported she experiences chronic pain in her


                                                 2
pelvis, back, and legs. (# 9-16 at 744-85; # 9-2 at 22). In addition, the record reflects mental

health impairments, including a diagnosis of anxiety and depression, which are the focus of this

appeal. However, since Ms. Lydon does not contest the ALJ’s treatment of the medical records

and opinions or the ALJ’s findings of the relevant conditions and impairments, the Court need

not further detail the medical record. (# 12 at 15).

C.   The ALJ’s Decision

       To determine disability, the ALJ analyzed this case pursuant to the sequential five-step

inquiry. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Williams v. Bowen, 844 F.2d

748, 750-52 (10th Cir. 1998) (explaining the five steps in detail). At step one, the ALJ found

Ms. Lydon had not engaged in substantial gainful activity since her alleged onset date of October

10, 2012. (# 9-2 at 16). At step two, the ALJ found Ms. Lydon had the following severe

impairments: pelvic organ prolapse; vaginal mesh placement and removal; pudenal neuralgia;

carpal tunnel release; and right shoulder surgery. (# 9-2 at 17). The ALJ also noted that Ms.

Lydon has been diagnosed with anxiety and depression. However, the State agency

psychological consultant found this impairment to be non-severe, and the ALJ concurred giving

this assessment “great weight.” (# 9-2 at 17).

       At step three, the ALJ found Ms. Lydon’s impairments did not meet or equal the severity

of a listed impairment in the appendix of the regulations. In making this finding, the ALJ

considered Ms. Lydon’s mental impairments, finding she had mild limitations in the activities of:

“understanding, remembering, or applying information;” “interacting with others;”

“concentrating, persisting, or maintaining pace;” and “adapting or managing oneself.”1 (# 9-2


1
       The ALJ’s analysis followed the process for evaluating mental impairments, and the

                                                 3
at 17-18).

       The ALJ then assessed Ms. Lydon’s Residual Functional Capacity (“RFC”) and

determined that:

       [Ms. Lydon] has the residual functional capacity to perform less than the
       full range of light work as defined in 20 § C.F.R. 404.1567(b) except: the
       claimant is limited to lifting and carrying 20 pounds occasionally and 10
       pounds frequently. The claimant is limited to sitting (with normal breaks)
       for about 6 hours out of an 8-hour workday. The claimant is limited to
       standing or walking (with normal breaks) for about 6 hours out of an 8-hour
       workday. The claimant is limited to pushing and pulling within the weight
       limitation of lifting and carrying. The claimant is limited [to] never
       climbing ladders, scaffolds or ropes. The claimant is limited to occasional
       balancing, stooping, kneeling, crouching, or crawling and climbing ramps
       or stairs. The claimant is limited to frequent bilateral overhead reaching
       and reaching in all directions. The claimant is limited to frequent handling,
       fingering and feeling. The claimant is limited to occasional exposure to
       extreme cold or heat and having no exposure to unprotected heights and
       moving mechanical parts.

(# 9-2 at 18- 19). The ALJ then found, at step four, that Ms. Lydon was able to perform her

past relevant work as a “head cashier I” as described in the Dictionary of Occupational Titles

(“D.O.T.”) 211.362-010, which is classified as sedentary, skilled work.. (# 9-2 at 24). The

ALJ noted that “the job of head cashier I has a specific vocational preparation (“SVP”) rating of

5.” (# 9-2 at 24). Based on the testimony of the vocational expert (“VE”), the ALJ then made

the alternate finding that although she is capable of performing her past relevant work, Ms.




categories of such impairments, as prescribed by the Commissioner’s regulations. These
include the “psychiatric review technique,” or “PRT,” and the so-called “paragraph B” and
“paragraph C” criteria for describing adult mental disorders. See generally 20 C.F.R. §§
404.1520a(c)–(d); see also Social Security Ruling 96-8P, 1996 WL 374184, at *4 (July 2, 1996).
The regulations identify four functional areas in which the ALJ will rate the degree of a
claimant’s functional limitations, including: (1) the ability to understand, remember or apply
information; (2) the ability to interact with others; (3) the ability to concentrate, persist, or
maintain pace; and (4) the ability to adapt or manage oneself. 20 C.F.R. § 404.1520a(c)(3).

                                                4
Lydon could perform jobs that exist in significant numbers in the national economy. (# 9-2 at

24-25). Specifically, the ALJ determined that Ms. Lydon could work in occupations such as:

credit card interviewer (sedentary unskilled work), document preparer (sedentary unskilled

work), and food and beverage order clerk (sedentary unskilled work). (# 9-2 at 25-26). The

ALJ therefore found that Ms. Lydon was not disabled as defined by the Social Security Act.

                                III.   STANDARD OF REVIEW

       Judicial review of the Commissioner of Social Security’s determination that a claimant is

not disabled within the meaning of the Social Security Act is limited to determining whether the

Commissioner applied the correct legal standard and whether the Commissioner’s decision is

supported by substantial evidence. Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003);

Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98 (10th Cir. 1992); Brown

v. Sullivan, 912 F.2d 1194, 1196 (10th Cir. 1990).

       Substantial evidence means evidence a reasonable mind would accept as adequate to

support a conclusion. Brown, 912 F.2d at 1196; Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007). It requires more than a scintilla but less than a preponderance of the evidence. Lax, 489

F.3d at 1084; Hedstrom v. Sullivan, 783 F. Supp. 553, 556 (D. Colo. 1992). “Evidence is not

substantial if it is overwhelmed by other evidence in the record or constitutes mere conclusion.”

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). Although a reviewing court must

meticulously examine the record, it may not weigh the evidence or substitute its discretion for

that of the Commissioner. Id.

       In addition, if the ALJ failed to apply the correct legal standard, the decision must be

reversed, regardless of whether there was substantial evidence to support factual findings.


                                                 5
Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

                                      IV.    DISCUSSION

       Ms. Lydon raises four challenges to the Commissioner’s Decision: (1) after the ALJ

found mild limitations as to understanding, remembering, applying information, interacting with

others, concentration, persistence, and pace, the ALJ failed to account for that finding in

formulating Ms. Lydon’s RFC, as well as in the dispositive hypothetical question to the VE; (2)

the ALJ’s RFC finding was not supported by any medical opinions; (3) the ALJ

mischaracterized Ms. Lydon’s past job as a head cashier I and erred in considering it to be past

relevant work; and (4) the ALJ failed to properly consider whether Ms. Lydon was able to

sustain competitive work activity as defined by the Commissioner. Having considered these

issues and the applicable law, the Court finds that reversal and remand is necessary due to

several errors of law at step four.

       At step four in the disability analysis, the ALJ is required to asses a claimant’s RFC

based on all relevant evidence, medical (physical and mental) or otherwise. 20 C.F.R. § 1545.

Initially, the impairments, including mental impairments, which an ALJ identifies at steps two

and three are distinct from the functional limitations which must be identified and described in

an RFC. The RFC finding requires a “more detailed assessment.” Social Security Ruling 96-

8P, 1996 WL 374184, at *4 (July 2, 1996); Wells v. Colvin, 727 F.3d 1061, 1065 (10th Cir.

2013); Bales v. Colvin, 576 F.App’x 792, 797 (10th Cir. 2014). However, the RFC must be

assessed based on all of the relevant evidence and must account for “all of [the claimant’s]

medically determinable impairments ... including [claimant’s] impairments that are not ‘severe.’”

20 C.F.R. § 404.1545(a)(1)–(2). In addition, the “RFC assessment must include a narrative


                                                 6
discussion describing how the evidence supports each conclusion, citing specific medical facts []

and nonmedical evidence.” Wells, 727 F.3d at 1065 (quoting Social Security Ruling 96-8P)

(internal quotation marks omitted).

       Further, “mental functions . . . ‘are not skills but, rather, general prerequisites for most

work at any skill level.’” Chapo v. Astrue, 682 F.3d 1285, 1290 n.3 (10th Cir. 2012) (quoting

Wayland v. Chater, 76 F.3d 394, 1996 WL 50459, at * 2 (10th Cir. 1996) (table)); Vialpando v.

Colvin, 2015 WL 1433293, at *6 (D. Colo. March 26, 2015) (stating “a limitation of skill level

just accounts for issues of skill transfer, not impairment of mental functions …”) (citing Chapo,

682 F.3d at 1290 n.3). Agency guidance draws the same distinction:

       Because response to the demands of work is highly individualized, the skill
       level of a position is not necessarily related to the difficulty an individual
       will have in meeting the demands of the job. A claimant’s condition may
       make performance of an unskilled job as difficult as an objectively more
       demanding job. … Any impairment-related limitations created by an
       individual’s response to demands of work, however, must be reflected in
       the RFC assessment.

Social Security Ruling 85-15, 1985 WL 56857, at * 6.

       The Tenth Circuit’s discussion in Wayland is illustrative; and, although unpublished, was

cited with approval by the published opinion in Chapo:

       [W]hen mental impairments diminish a claimant’s residual functional
       capacity, our cases generally require the production of expert vocational
       testimony or other similar evidence to establish the existence of jobs [the
       mentally impaired claimant could still perform] in the national economy to
       satisfy the Secretary’s burden at step five. …

       Moreover, while there may be circumstances in which a particular mental
       limitation could be so obviously accommodated by a reduction in skill level
       that particularized vocational evidence addressing that limitation might be
       dispensed with, that is clearly not the case here. Indeed, deficiencies in
       concentration like plaintiff’s may well be especially disruptive of
       production, and perhaps even physically dangerous to the claimant and/or

                                                  7
       her coworkers, in the kinds of repetitive tasks typically involved in unskilled
       work. In short, the tacit premise in the ALJ’s analysis, i.e., that a cognitive
       or emotional impairment may be functionally equated with the lack of a
       skill, as that term is employed in the Secretary’s regulations, is wrong.
       Numerous authorities illustrate the basic point that intact mental aptitudes
       are not skills, but, rather, general prerequisites for most work at any skill
       level.

Wayland, 1996 WL 50459, at * 2 (citations and internal quotation marks omitted; alterations as

in original); see also Chapo, 682 F.3d at 1290 n.3.

       Here, the Court finds the ALJ’s RFC was insufficient to account for the impairments the

ALJ found, particularly the ALJ’s finding of mild limitations in understanding, remembering,

applying information, interacting with others, concentration, persistence, and pace. Indeed, the

ALJ’s RFC determination was silent as to any mental impairments whatsoever and relates only

to physical impairments. No accommodation in the RFC relates to or accounts for the finding of

Ms. Lydon’s mental impairments or limitations.

       In response, the Commissioner asserts that “even assuming that the ALJ should have

included some limitation, any error was harmless because … the ALJ identified unskilled jobs

in the national economy that [Ms. Lydon] could perform.” (# 13 at 13). Although the

Commissioner relies on the Tenth Circuit’s decisions in both Smith v. Colvin, 821 F.3d 1264,

1269 (10th Cir. 2016) and in Vigil v. Colvin, 805 F.3d 1199, 1203 (10th Cir. 2015) in support

of its argument, the Court is not persuaded. Both Smith and Vigil held that the RFC

limitations stated by the ALJ were sufficient to account for the impairments reflected in the

evidentiary record. Neither Smith nor Vigil reflects a blanket rule that a generally-stated

limitation to “unskilled” work is sufficient to account for any or all mental health impairments.

Indeed, Vigil states that a “finding of a moderate limitation in concentration, persistence or


                                                 8
pace at step three does not necessarily translate to a work-related functional limitation for the

purposes of the RFC assessment.” Vigil, 805 F.3d at 1203 (emphasis added). Vigil also

recognized the continuing viability of Chapo, in which the court found it “doubtful” that a

“vague catch-all” limitation such as “to ‘simple’ work” would be sufficient where the record

includes findings of specific “functionally distinct mental limitations” Chapo, 682 F.3d at

1290–91 n.3.

       Smith and Vigil therefore left plain that there may be cases in which “an ALJ’s limitation

to ‘unskilled’ work [will] not adequately address a claimant’s mental limitations.” Vigil, 805

F.3d at 1204 (emphasis added). The fact that the ALJ in Vigil adequately accounted for a

finding of moderate impairment “by limiting [the claimant] to unskilled work,” id., does not

mean that a general restriction is adequate where the ALJ’s own findings reflect more specific

impairments, as is true here. In short, a case-specific analysis is required.

       Conducting such a review, and informed by case authority, the Court finds that the

mental impairments found by the ALJ here were not adequately reflected in his RFC

formulation. See Wiederholt v. Barnhart, 121 F.App’x 833, 839 (10th Cir. 2005) (finding

reversible error with the RFC’s limitation to simple, unskilled job tasks given the specific mental

limitations found by the ALJ). The ALJ’s identification of unskilled work in the national

economy that Ms. Lydon could perform was inadequate to account for a cognitive limitation as

to understanding, remembering, applying information, interacting with others, concentration,

persistence, and pace, given that skill levels are distinct from mental function.2 See Chapo, 682


2
        This is especially true here where the ALJ determined Ms. Lydon could perform her past
relevant work as a head cashier I, which has an SVP of 5. In Vigil, the Tenth Circuit reasoned
that the ALJ’s limiting plaintiff to an SVP of any one of two “adequately took into account his

                                                  9
F.3d at 1290 n.3; Wiederholt, 121 F.App’x at 839; Vialpando, 2015 WL 1433293, at *7.

Further, as a consequence of this omission, the hypothetical question posed to the VE was also

flawed. See Chapo, 682 F.3d at 1291 n.3 (“the failure of [an] ALJ to include his own mental

restriction would be fatal to the validity of the hypothetical to the VE” (citing Barnett v. Apfel,

231 F.3d 687, 690 (10th Cir. 2000)).

       The Court finds the ALJ’s omission of any mental limitations in his RFC contravenes

applicable legal standards and thus, the disability conclusion at step four and the alternate

conclusion at step five of the sequential analysis are not supported by substantial evidence.

Thus, the finding that Ms. Lydon is not disabled is reversed, and the matter is remanded for

reconsideration on steps four and five of the sequential analysis, applying the proper legal

standards to the ALJ’s formulation of Ms. Lydon’s RFC.

       Although reversal is required as set forth above, the Court addresses Ms. Lydon’s other

step four challenges in the interest of clarity. At step four, the ALJ found that Ms. Lydon was

able to perform her past relevant work as a head cashier I (D.O.T. 211.362-010, sedentary skilled

work), and was therefore, not disabled. (# 9-2 at 24; # 9-7 at 245). However, Ms. Lydon

argues that the ALJ mischaracterized her past job as head cashier I, a job description that does

not exist in the Dictionary of Occupational Titles (“D.O.T.”). Rather, her actual job was

Supervisor, Cashiers (D.O.T. 211.137-101). Upon the Court’s review, it appears Ms. Lydon’s

argument is accurate in that D.O.T. 211.362-010 refers to “Cashier I” and not “head cashier I” as

referenced by the ALJ’s Decision. See http://www.govtusa.com/dot/dot02a.html (last visited

August 13, 2019). Interestingly, the Commissioner does not respond to this argument. Thus,


moderate limitations in concentration, persistence, and pace.” Vigil, 805 F.3d at 1204.

                                                 10
on remand, the ALJ is directed to conduct the step four analysis anew and accurately characterize

Ms. Lydon’s past work, including whether it qualifies as “past relevant work” under the duration

requirement set forth in 20 C.F.R. § 416.965(a) and whether she can sustain competitive

employment “on a regular and continuing basis.” Social Security Ruling 96-8P, 1996 WL

374184, at *1 (July 2, 1996). The Court expresses no opinion as to the ultimate determination

of whether Ms. Lydon is or should be found to be disabled.

                                     V.   CONCLUSION

       For the foregoing reasons, the Commissioner’s decision is REVERSED AND

REMANDED. Upon reconsideration, the Commissioner shall consider all pertinent evidence

through the 2017 hearing date. Judgment shall enter in favor of Ms. Lydon.

       Dated this 14th day of August, 2019.

                                                    BY THE COURT:




                                                    Marcia S. Krieger
                                                    Senior United States District Judge




                                               11
